IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1672
                              Filed August 1, 2018


WANDA HORN,
    Plaintiff-Appellee,

vs.

TIMOTHY ARNOLD HORN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cedar County, Stuart P. Werling,

Judge.



      Timothy Horn appeals from the district court order modifying a protective

order. REVERSED AND REMANDED.




      M. Leanne Tyler of Tyler & Associates, P.C., Bettendorf, for appellant.

      Courtney Thomas-Dusing of Iowa Legal Aid, Iowa City, for appellee.



      Considered by Danilson, C.J., Mullins, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                           2


BLANE, Senior Judge.

       Timothy Horn (Tim) appeals from the district court order that modified an

Iowa Code chapter 236 (2017) consent protective order. He contends the court

applied the wrong standard in modifying the order and the evidence presented did

not warrant modification. Wanda Horn (Wanda) argues that the court applied the

proper standard but the appeal is moot as to one provision.

       Based on our de novo review, we find the district court applied an incorrect

legal standard in determining the consent protective order should be modified and

insufficient evidence supported a finding of either a change in conditions or

circumstances or that the parties cannot communicate in a civil manner. We

therefore reverse the modification and reinstate the prior protective order,

excluding the now moot provision.

I. Procedural and Factual Background.

       On July 18, 2017, Wanda filed a petition for relief from domestic abuse

pursuant to Iowa Code section 236.3 against Tim. A temporary protective order

was granted the same day. At the later hearing on the permanent protective order,

the parties, both represented by counsel, agreed upon a protective order by

consent agreement (consent order).1 The consent order allowed the parties to

communicate via text message or email in order to schedule times for Tim to

complete work on the home the parties had been building in Tipton. The consent

order granted Wanda exclusive possession of the Tipton home, except that Tim

was allowed to work on the exterior two days a week, nine hours per day, until


1
 The consent order did not include a finding that Tim committed a domestic abuse assault
against Wanda.
                                        3


December 31, 2017. During those work times, Wanda was to vacate the house.

Tim was not allowed to go inside the house; he could only work on the outside.

The consent order also allowed Tim, who is a hunter, to retrieve his firearms from

the Cedar County Sheriff on or after October 1, 2017, for use during hunting

season.

       On September 11, 2017, Wanda filed a request to modify the consent order

alleging that Tim violated the order on September 7. Tim filed a resistance on

September 21 denying any violation. At the contested modification hearing Tim

was represented by counsel, and Wanda was self-represented. Both Wanda and

Tim testified.

       The parties, both fifty-six years of age, were married in 2004. Wanda has

filed for dissolution of their marriage. Tim has children from a prior marriage who

are now adults. He lives with a daughter who has cerebral palsy in a house he

owns in Davenport. Wanda lives in the parties’ residence in Tipton. Since the

entry of the consent order, Wanda had surveillance cameras installed at the Tipton

home. Wanda testified, “I am seeking modification due to the fact I have not been

comfortable with it [the consent order] since it was signed by the judge.” Contrary

to her statement in the request to modify that Tim had violated the consent order,

Wanda acknowledged that regarding contact with her, Tim had complied with the

consent order. Wanda admitted she called Tim a “pansy” and that he tries to avoid

confrontation. Her concern about Tim comes from watching the surveillance video

from the first day Tim was at the Tipton home to work. She observed on the video

that Tim constructed scaffolding but spent much of the time on the phone arranging

the moving of equipment and not performing any other work. Wanda presented
                                           4


no evidence that Tim violated the no-contact order—Tim had not contacted her

inappropriately, threatened her in any way, entered the house, or committed any

other prohibited act.

       Following the close of the evidence, the court stated, “The issue that’s

before the court here is not whether or not [Tim] violated the terms of the no contact

order. It is merely whether the no-contact order should be amended.” The court

then found “based on the inability of the parties to communicate in a civil manner,

it is appropriate to modify the no-contact order.” The court issued a modified

protective order which provided, “[Tim] shall not come upon the premises where

the protected party now lives . . . . The Cedar County Sheriff shall not release the

firearms to [him] so long as this protective order is in place except or until this order

is further modified.” Tim filed a notice of appeal on October 20, 2017.

II. Standard of Review.

       As a general rule, proceedings pursuant to chapter 236 are in equity and

our review is de novo. See Iowa R. App. P. 6.907; Huntley v. Bacon, No. 16–0044,

2016 WL 3271874, at *1 (Iowa Ct. App. June 15, 2016) (“We review a civil domestic

abuse proceeding tried in equity de novo.”).         Wanda contends this particular

proceeding was heard at law and our review should be for the correction of legal

error. During the hearing on the protective order, the district court did rule on

several objections and excluded some evidence that was wholly irrelevant to the

proceedings. “[M]inimal objections made during the hearing d[o] not change the

equitable nature of the proceedings.” Ewoldt v. Diffenderfer, No. 15–1208, 2016
WL 3002760, at *2 n.2 (Iowa Ct. App. May 25, 2016); see Passehl Estate v.

Passehl, 712 N.W.2d 408, 414 (Iowa 2006) (“Although the district court ruled on
                                           5


some evidentiary objections in the course of trial, the objections were minor and

did not have a significant effect on the proceedings.”). We thus conclude our

review is do novo. “We examine both the law and the facts, and we adjudicate

anew those issues properly preserved and presented for appellate review.”

Huntley, 2016 WL 32718474, at *1. The court must satisfy itself “the petitioning

party has come forth with the quantum and quality of evidence sufficient to prove

the statutory grounds for issuing a protective order.” Id.; Nowell v. Nowell, No. 15-

2086, 2016 WL 5930896, at *1 (Iowa Ct. App. Oct. 12, 2016).

         Our standard of review for questions of statutory interpretation is for

correction of errors at law. State v. Iowa Dist. Ct., 889 N.W.2d 467, 470 (Iowa

2017).     “Illegality exists when the court’s findings lack substantial evidentiary

support, or when the court has not properly applied the law.” State Pub. Def. v.

Iowa Dist. Ct., 747 N.W.2d 218, 220 (Iowa 2008) (quoting Christensen v. Iowa Dist.

Ct., 578 N.W.2d 675, 678 (Iowa 1998)). “Evidence is considered substantial when

reasonable minds could accept it as adequate to reach a conclusion.” State v.

Garrity, 765 N.W.2d 592, 595 (Iowa 2009); see Vance v. Iowa Dist. Ct., 907 N.W.2d
473, 476 (Iowa 2018).

III. Discussion.

         1. The legal standard to modify a chapter 236 protective order.

         Iowa Code section 236.5(2), provides in pertinent part:

         The court may amend or extend its order or a consent agreement at
         any time upon a petition filed by either party and after notice and
         hearing. The court may extend the order if the court, after hearing at
         which the defendant has the opportunity to be heard, finds that the
         defendant continues to pose a threat to the safety of the victim,
         persons residing with the victim, or members of the victim’s
         immediate family.
                                          6



Although this code section provides for extending or modifying a consent order, it

only establishes a legal standard for extending; not for amending.

       Iowa Code chapter 236 is to be liberally construed to effect its important

protective purposes. Krischke v. Iowa Dist. Ct., No. 03-0569, 2004 WL 1393956,

at *2 (Iowa Ct. App. June 23, 2004). A party seeking a protective order pursuant

to chapter 236 must prove, by a preponderance of the evidence, that the

respondent committed domestic abuse. Iowa Code § 236.4(1). However, if the

parties agree to the entry of a consent protective order, as here, then a finding of

domestic abuse is not required. Stewart v. Stewart, 687 N.W.2d 116, 118 (Iowa

Ct. App. 2004) (“In the absence of an actual consent agreement, it was not

appropriate for the district court to enter a consent order. The court should have

granted [the protected party’s] request to offer evidence in support of her petition

and then made appropriate findings regarding whether or not [the respondent] had

engaged in domestic abuse.”).

       Since chapter 236 does not specify the standard needed to amend a

protective order, common law injunction cases are a helpful guide of when

amendments should be allowed. See Vance, 907 N.W.2d at 482 (stating “no

contact orders are analogous to injunctions”).       In Vance, the supreme court

addressed whether a magistrate had jurisdiction to extend a no-contact order

under Iowa Code chapter 664A. It found that the statute was ambiguous:

       Yet, “if reasonable minds could differ or be uncertain as to the
       meaning of the statute,” the statute is ambiguous, and we must rely
       on our tools of statutory construction to resolve the ambiguity. In this
       case, both parties present reasonable interpretations of the statutes
       governing a magistrate’s jurisdiction to extend no-contact orders in
                                         7


       simple misdemeanor cases. Therefore, we must use our customary
       principles of statutory construction to resolve this issue.

Vance, 907 N.W.2d at 477 (citation omitted). The court then went on to hold:

              “It is universally accepted that where statutory terms are
       ambiguous, courts should interpret the statute in a reasonable
       fashion to avoid absurd results.”
              Additionally, although the statute does not explicitly provide
       the standard of proof a defendant must meet to show he or she no
       longer poses a threat, no-contact orders are “civil in nature and
       based only upon a determination of probable cause and a need to
       protect the safety of another.” We have likewise previously noted
       that no-contact orders are analogous to injunctions.

Vance, 907 N.W.2d at 477, 482 (citations omitted).            Cases regarding the

modification of injunctions state that the court may modify or vacate an injunction

“on proof of changed conditions.” Helmkamp v. Clark Ready Mix Co., 249 N.W.2d
655, 656 (Iowa 1977); 42 Am. Jur. 2d Injunctions § 287 (2018). See also Bear v.

Iowa Dist. Ct., 540 N.W.2d 439, 441 (Iowa 1995) (holding a court has authority to

modify or vacate an injunction “if over time, there has been a substantial change

in the facts or law.”). Since this case involved a consent order, it also makes sense

to require Wanda to prove a changed condition or circumstance for the court

modify it.

       At the hearing on Wanda’s request to modify, the court set forth the

standard it was applying as “not whether or not [Tim] violated the terms of the no-

contact order. It is merely whether the no-contact order should be amended.” The

court did not apply either a preponderance of the evidence or a substantial-

change-in-circumstances standard in determining that the consent order should be

amended. The court only provided the rationale that the decision was “based on

the inability of the parties to communicate in a civil manner.” This was error.
                                         8


       On our de novo review, we apply these legal standards to the evidence

presented at the modification hearing.       Wanda acknowledged that Tim had

complied with the provisions of the consent order. She did not allege any change

in his conduct toward her. A review of the hearing transcript reveals no change in

conditions or circumstances since the entry of the consent order. Wanda’s only

complaint was that Tim was not doing enough work on the house during the times

he was permitted to be there. No threat of any kind showed Tim should not have

access to firearms, as provided in the original consent order. The court stated that

the consent order should be modified because “of the inability of the parties to

communicate in a civil manner.” There is also insufficient evidence in the record

to support this finding by the trial court.    The record included several text

conversations—the only kind of communication they were permitted according to

the original consent order—the parties were able to arrange time for Tim to work

on the house. The only change was in Wanda’s perception of Tim’s work progress.

Applying the proper legal standard to the evidence, there was no basis for the court

to modify the consent order.

       2. Whether the appeal is moot as to the modification of the consent
          order regarding work on the Tipton house.

       The consent order provided that Tim could work on the exterior of the Tipton

home until December 31, 2017. Wanda contends that since the December end

date has passed, Tim’s appeal in this regard is moot.

       Ordinarily, an appeal is moot if the “issue becomes nonexistent or
       academic and, consequently, no longer involves a justiciable
       controversy.” State v. Hernandez-Lopez, 639 N.W.2d 226, 234
       (Iowa 2002). We will generally not review moot issues, but our case
       law and that of other jurisdictions recognize exceptions. Relevant to
       this appeal, one exception permits appellate review of otherwise
                                          9


       moot issues when the issue is one of broad public importance likely
       to recur. Id.; In re M.T., 625 N.W.2d 702, 704 (Iowa 2001). Another
       exception provides that an appeal is not moot if a judgment left
       standing will cause the appellant to suffer continuing adverse
       collateral consequences. See Sibron v. New York, 392 U.S. 40, 53–
       57, 88 S. Ct. 1889, 1898–1900, 20 L. Ed. 2d 917, 929–31 (1968).

In re B.B., 826 N.W.2d 425, 428–29 (Iowa 2013).

       Tim did not seek a stay to preserve the status quo beyond the December

31 end date. Even if we reverse the district court and reinstate the original consent

order, this provision regarding work on the house is no longer in effect. Wanda

cites the case of Nitta v. Kuda, 89 N.W.2d 149 (1958). In Nitta, the court held an

appeal moot when a contract that terminated in December 1949 had a non-

compete clause in effect for five years after the termination of the contract. Id. at

149. Since the court did not hear the case until 1958 and the contract provisions

ended in 1954, the court found the plaintiff was not entitled to any further injunctive

relief. Id. at 151. Similarly, here our decision regarding the provision involving Tim

working on the Tipton house is of no effect and is therefore moot.

       However, the provision in the consent order regarding the Tipton house is

not the only one for review. The district court also modified the consent order that

the Cedar County Sheriff not release the firearms to Tim so long as the modified

protective order is in place or until further modified. Since we have found that the

district court had no basis to modify the consent order, that provision of the order

should have remained in effect, and Tim was entitled to retrieve his weapons from

the Cedar County Sheriff after October 1, 2017. We do not need to dismiss the

entirety of the appeal for mootness.
                                        10


IV. Conclusion.

      As the district court applied an incorrect legal standard in determining the

consent order should be modified, and upon our de novo review no evidence

supported a finding of a change in conditions or circumstances or the district

court’s finding that the parties cannot communicate in a civil manner, the order of

protection amended filed on September 26, 2017 is reversed, and the protective

order by consent agreement filed on August 25, 2017, is in effect.

      REVERSED AND REMANDED.